                                         Case 4:20-cv-05640-YGR Document 547 Filed 04/30/21 Page 1 of 7




                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     EPIC GAMES, INC.,                                   Case No. 4:20-cv-05640-YGR
                                   6                   Plaintiff,                            PRETRIAL ORDER NO. 7 RE: THIRD PARTY
                                                                                             ADMINISTRATIVE MOTIONS TO SEAL
                                   7             vs.

                                   8     APPLE INC.,                                         Dkt. Nos. 486, 504, 506, 507, 513, 514, 516,
                                                                                             522, 525, 526, 528, 543
                                   9                   Defendant.

                                  10     AND RELATED COUNTERCLAIM
                                  11

                                  12          TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          The Court is in receipt of multiple third-party motions to seal, namely one filed by

                                  14   NVIDIA Corporation (Dkt. No. 504), Google LLC (Dkt. Nos. 506, 507), App Annie, Inc. (Dkt.

                                  15   No. 513), Sony Interactive Entertainment LLC (Dkt. No. 516), Yoga Buddhi Co (Dkt. No. 522),

                                  16   Roblox Inc (Dkt. No. 525), Valve Corporation (Dkt. No. 526), and Match Group Inc. (Dkt. No.

                                  17   528.), as well as two filed by defendant Apple Inc. relating to PayPal, Inc. (Dkt. No. 486, see also

                                  18   Dkt. No. 543) and AMZN Mobile LLC (“Amazon”). (Dkt. No. 514.)

                                  19          Local Rule 79-5 provides that documents, or portions thereof, may be sealed if a party

                                  20   “establishes that the documents, or portions thereof, are privileged, protectable as a trade secret, or

                                  21   otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). In general, a “strong

                                  22   presumption in favor of access” to court records exists, especially during trial. At times,

                                  23   compelling reasons which are “sufficient to outweigh the public’s interest in disclosure and justify

                                  24   sealing court records exist when such ‘court files might have become a vehicle for improper

                                  25   purposes,’ such as the use of records to . . . release trade secrets.” Kamakana v. City and Cty. of

                                  26   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. WarnerCommc’ns, Inc., 435

                                  27   U.S. 589, 598 (1978) (“[C]ourts have refused to permit their files to serve as . . . sources of

                                  28   business information that might harm a litigant’s competitive standing”).
                                         Case 4:20-cv-05640-YGR Document 547 Filed 04/30/21 Page 2 of 7




                                   1          Here, and importantly, the gravamen of this case is business competition, including

                                   2   whether competition exists; if so, among which players; and how such competition influences the

                                   3   market. The Court understands that the standard is more lenient when the information concerns

                                   4   third parties, but this is not dispositive. The third-party information must be balanced with the

                                   5   Court’s ultimate resolution of the instant dispute which should be transparent in its analysis.

                                   6   Accordingly, the Court makes the following findings based upon the current state of the record:1

                                   7          1. NVIDIA Corporation (Dkt. No. 504)

                                   8          The motion is GRANTED as to all documents except for:

                                   9                 PX-2480/DX-3554 (Exhibit A)

                                  10                      o Page 6-7: the title of the slides shall be disclosed. The remainder is sealed.

                                  11                 PX-0729 (Exhibit B)

                                  12                      o All pages shall disclose the title of the slides/pages. The remainder is
Northern District of California
 United States District Court




                                  13                          sealed.

                                  14          The Court otherwise finds that the requested information is narrowly tailored toward

                                  15   sealing highly confidential information, including pricing strategy, business decision-making, and

                                  16   financial records, belonging to NVIDIA, a third-party non-party to this action, and that there are

                                  17   compelling reasons for such sealing. See, e.g., Arista Networks, Inc. v. Cisco Sys., Inc., No. 16-cv-

                                  18   00923-BLF, 2018 WL 2010622, at *2-3 (N.D. Cal. Apr. 30, 2018) (sealing “highly confidential

                                  19   and sensitive information relating to Cisco’s financial information and internal development

                                  20   strategies” and “highly confidential and sensitive information relating to Arista’s financial and

                                  21   customer information”); Juicero, Inc. v. iTaste Co., No. 17-cv-01921-BLF, 2017 WL 8294276, at

                                  22   *2 (N.D. Cal. Jun. 28, 2017) (sealing “confidential financial and business information”); Lathrop

                                  23   v. Uber Techs., Inc., No. 14-cv-05678-JST, 2016 WL 9185002, at *2 (N.D. Cal. Jun. 17, 2016)

                                  24   (“[U]nder Ninth Circuit law . . . internal reports are appropriately sealable under the ‘compelling

                                  25   reasons’ standard where that information could be used to the company’s competitive

                                  26
                                              1
                                  27            Litigants are advised that if the Court ultimately decides that certain information is
                                       important to disclose which has been sealed, it will provide an opportunity for the moving party to
                                  28   respond.

                                                                                         2
                                         Case 4:20-cv-05640-YGR Document 547 Filed 04/30/21 Page 3 of 7




                                   1   disadvantage.”).

                                   2          NVIDA shall provide the parties with revised redacted versions of the documents which

                                   3   may be used in any public portion of the trial, assuming they are admissible.

                                   4          2. Google LLC (Dkt. Nos. 506, 507)

                                   5          The motion is GRANTED as to all documents except for:

                                   6                 DX4172, DX-4910 (duplicate of DX-4172), DX-5325 (duplicate of DX-4172)

                                   7                  (Exhibit A)

                                   8                      o GOOG-APPL-00125075: the text under business model shall be

                                   9                         unredacted. The remainder is sealed.

                                  10                 DX-4046 (Exhibit F)

                                  11                      o The entirety of the document shall be unredacted.

                                  12                 DX-3779 (Exhibit H)
Northern District of California
 United States District Court




                                  13                      o GOOG-APPL-00106407: the final bullet point above the privileged bullet

                                  14                         point, starting with “We can’t afford…” shall be unredacted. The remainder

                                  15                         is sealed.

                                  16                 DX-3165 (Exhibit L), DX-3250 (Exhibit M), DX-3598 (Exhibit N), DX-3942

                                  17                  (Exhibit O), DX-4001 (Exhibit P), DX-4310 (Exhibit Q)

                                  18                      o The Court DEFERS considerations of these documents until their use at trial.

                                  19                         The documents reflect general consumer survey data. There may be a

                                  20                         strong public interest in disclosure of these documents, especially for

                                  21                         certain pages that are otherwise reflective of the market, including

                                  22                         consumer preferences. Google is on notice that certain pages may be

                                  23                         unsealed depending on the testimony and use of these documents at trial.

                                  24                 DX-4478 (Exhibit R)

                                  25                      o The entirety of the document shall be unredacted.

                                  26          These documents, or portions thereof, do not reveal information which is so confidential as

                                  27   to be damaging if revealed as balanced against the need for public access. Moreover, these

                                  28   documents reflect areas of competition that are highly relevant to the Court’s determination in this
                                                                                        3
                                         Case 4:20-cv-05640-YGR Document 547 Filed 04/30/21 Page 4 of 7




                                   1   action.

                                   2             Google shall provide the parties with redacted versions of the documents which may be

                                   3   used in any public portion of the trial, assuming they are admissible.2

                                   4             3. App Annie Inc. (Dkt. No. 513)

                                   5             This motion to seal is PROVISIONALLY GRANTED. Annie seeks to seal data showing

                                   6   estimates of app usage across various apps. (Dkt. No. 513-1 ¶ 8.) Annie is in the business of

                                   7   selling such data as part of providing analytics to developers. (Id. ¶ 2.) Accordingly, it may be

                                   8   harmed by being forced to provide its main product for free. Moreover, Apple indicates that it

                                   9   will only use such data in summary exhibits. (Id. ¶ 9.) The public's interest in accessing the

                                  10   specific exhibits is therefore reduced. For these reasons, the Court finds that the public interest in

                                  11   accessing the documents is outweighed by potential for harm to a third-party.

                                  12             However, neither Annie nor Apple have provided the exhibits at this time. Accordingly,
Northern District of California
 United States District Court




                                  13   this portion of the Order is contingent on the Court reviewing the documents.

                                  14             4. Sony Interactive Entertainment LLC (Dkt. No. 516)

                                  15             The motion is DENIED. Sony seeks to file under seal three exhibits (DX-3520, DX-4354,

                                  16   and DX-4357) evidencing policies that developers must follow regarding pricing information,

                                  17   virtual currency, and the setting of wholesale pricing. Sony has not demonstrated any harm of

                                  18   public disclosure where each of these policies are disclosed to developers who wish to sell on their

                                  19   digital marketplace. Indeed, per Sony’s motion, these documents are disclosed to all developers,

                                  20   indicating their wide and broad dissemination to developers engaging with Sony’s digital

                                  21   marketplace. Moreover, there is a significant public interest in accessing documents relating to

                                  22   alternative digital distribution platforms, including assessing the competition therein.

                                  23             5. Yoga Buddhi Co. (Dkt. No. 522)

                                  24             The motion is GRANTED. The motion is narrowly tailored in redacting personal

                                  25
                                                 2
                                  26             The Court does not understand the import of Google’s request that the redacted
                                       documents only be used in trial “so long as the public monitors or other displays are turned off while
                                  27   they are being displayed,” which is DENIED. All admitted documents will be readily available to the
                                       public at the end of each trial day. Limiting the display of each during the trial serves no logical
                                  28   purpose.

                                                                                         4
                                         Case 4:20-cv-05640-YGR Document 547 Filed 04/30/21 Page 5 of 7




                                   1   identifying information, including names, phone numbers, and email addresses. The majority and

                                   2   substance of the customer communications is otherwise appropriately unsealed and unredacted.

                                   3          6. Roblox, Inc. (Dkt. No. 525)

                                   4          The motion is GRANTED. The motion is narrowly tailored in seeking to file under seal one

                                   5   document (DX-3879) that contains sensitive information, including pricing, revenues and user

                                   6   data. Such information is appropriately sealed.3

                                   7          7. Valve Corporation (Dkt. No. 526)

                                   8          The motion is GRANTED as to all documents except for:

                                   9                 DX-3585, DX-5333

                                  10                     o The entire documents shall be unredacted. For reasons similar to Sony’s

                                  11                         request, it is not all clear why these documents, template agreements

                                  12                         presented to any developer who wishes to sell games on Valve’s Steam
Northern District of California
 United States District Court




                                  13                         platform, should be sealed when these are widely disseminated to any

                                  14                         developer who so requests it.4 These documents are highly relevant to the

                                  15                         Court’s analysis in assessing where competition exists in this action.

                                  16                 DX-3931, DX-4202, DX

                                  17                     o The Court DEFERS consideration of these documents until their use at trial.

                                  18                         These documents are the specific agreements between Epic Games, a party

                                  19                         to this action, and Valve. Without knowing more about the context of how

                                  20                         these documents will be used, the Court cannot make a ruling as to these

                                  21                         Epic Games specific agreements.

                                  22
                                              3
                                  23             As discussed in the Match Group section below, such general references summarizing
                                       the information contained within the document without reference to specific numbers (e.g. that
                                  24   more revenue is derived on one platform versus another platform) do not warrant the sealing of the
                                       courtroom.
                                  25          4
                                                Valve’s citation to Philips v. Ford Motor Co., No. 14-cv- 02989, 2016 WL 7374214, at
                                  26   *6 (N.D. Cal. Dec. 20, 2016) does not persuade. There, at the motion for class certification stage,
                                       Judge Lucy Koh sealed internal pricing decisions and cost data that was not otherwise presented to
                                  27   the public. Here, these are template agreements presented to any developer who wishes to sell on
                                       the Steam platform. At the bench trial phase of this action, these documents’ wide dissemination
                                  28   does not support the sealing of these documents.

                                                                                          5
                                         Case 4:20-cv-05640-YGR Document 547 Filed 04/30/21 Page 6 of 7




                                   1                 DX-4388, DX-3746, DX-3868 (duplicates: DX-5322)

                                   2                      o The slide titled “Policy Proposal – Refresh” (Dkt. No. 526-7 at 2), and

                                   3                          “Policy Proposal” (Dkt. No. 526-8 at 4; Dkt. No. 526-9 at 4) shall be

                                   4                          unredacted as Valve has already implemented this policy with respect to

                                   5                          Steam. The remainder at this time is appropriately sealed, however, Valve

                                   6                          is on notice that one or two additional slides may be subject to unsealing

                                   7                          depending on the context of their use at trial. (See, e.g., Dkt. No. 526-8 at

                                   8                          2, 11; Dkt. No. 526-9 at 2, 11.)

                                   9                 DX-4514, DX5321

                                  10                      o The information in the partner and titles column shall be unredacted unless

                                  11                          the game which is listed or the cross-play feature therein has not been

                                  12                          publicly released. In other words, if the listed game or the cross-play
Northern District of California
 United States District Court




                                  13                          feature has not been publicly released, the partner and title column for that

                                  14                          game may then be sealed (redacted). The remaining proposed redactions

                                  15                          are otherwise sealed.

                                  16                 DX-4200 (duplicate: DX-5365)

                                  17                      o The Court DEFERS consideration of this document until its use at trial.

                                  18                          Discussions on the Epic Games Store may be highly relevant and therefore

                                  19                          appropriately unredacted depending on their use at trial.

                                  20          These documents, or portions thereof, which are unredacted do not reveal information

                                  21   which is so confidential as to be damaging if revealed as balanced against the need for public

                                  22   access. Moreover, these documents reflect areas of competition that are highly relevant to the

                                  23   Court’s determination in this action.

                                  24          Valve shall provide the parties with revised redacted versions of the documents which may

                                  25   be used in any public portion of the trial, assuming they are admissible

                                  26          8. Match Group Inc. (Dkt. No. 528)

                                  27          The motion is GRANTED as to all documents except for:

                                  28                 DX-4139 (Exhibit A), PX-0863 (Exhibit H)
                                                                                         6
                                         Case 4:20-cv-05640-YGR Document 547 Filed 04/30/21 Page 7 of 7




                                   1                     o These documents shall remain sealed. That said, the Court does not intend

                                   2                           to seal the courtroom if general references summarizing the information

                                   3                           without reference to specific numbers (e.g. that more in-app purchases or

                                   4                           subscriptions occurred on one platform versus another platform) are

                                   5                           discussed during trial.

                                   6          These requests are otherwise narrowly tailored to protect highly confidential information

                                   7   including non-public financial information.

                                   8          9. PayPal, Inc. and AMZN Mobile LLC (Dkt. Nos. 486, 514, 543)

                                   9          Apple requests the sealing of two specific agreements it has with PayPal and Amazon.

                                  10   The Court DEFERS consideration of these documents until their use at trial. These documents are

                                  11   the specific agreements between Apple, a party to this action, and PayPal and Amazon, non-

                                  12   parties. Without knowing more about the context of how these documents will be used, the Court
Northern District of California
 United States District Court




                                  13   cannot make a ruling as to these Apple specific agreements.

                                  14          This terminates Docket Numbers 486, 504, 506, 507, 513, 514, 516, 522, 525, 526, 528,

                                  15   and 543.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: April 30, 2021
                                                                                                YVONNE GONZALEZ ROGERS
                                  19                                                           UNITED STATES DISTRICT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         7
